Citation Nr: 1515420	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-42 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for hemorrhoids with occasional bleeding and mild fecal leakage for the time period beginning April 1, 2012, rated as 10 percent disabling between April 1, 2012, and June 25, 2014, and as 30 percent disabling as of June 26, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for hemorrhoids and assigned a noncompensable evaluation effective February 1, 2008.  

In an October 2009 rating decision, the disability was recharacterized as hemorrhoids with occasional bleeding and mild fecal leakage and the rating was increased to 10 percent, effective February 1, 2008.  The Veteran thereafter formalized his appeal.

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge (VLJ) in July 2011.  A transcript is of record.  The Board remanded the claim in December 2011 for additional development.  

In a September 2012 rating decision, the Appeals Management Center (AMC) assigned a temporary 100 percent disability rating pursuant to 38 C.F.R. § 4.30 effective from February 22, 2014, to April 1, 2012.  

In a February 2014 decision, the Board determined that the Veteran was entitled to a 20 percent rating prior to February 22, 2012.  The issue of whether the Veteran was entitled to a rating in excess of 10 percent as of April 1, 2012, was remanded for additional development.  The Board's assignment of a 20 percent rating was implemented in a February 2014 rating decision, which assigned February 1, 2008, as the effective date.
In an October 2014 rating decision, the AMC assigned a 30 percent rating effective June 26, 2014.  The matter has been returned to the Board for appellate review.  Given the foregoing procedural history, the Board must determine whether the Veteran is entitled to a rating in excess of 10 percent between April 1, 2012, and June 25, 2014, and a rating in excess of 30 percent as of June 26, 2014.  

The VLJ who conducted the July 2011 hearing is no longer employed by the Board.  The Veteran was informed of this in a January 2015 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran has indicated that he does not wish to have another Board hearing.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board is only considering whether the Veteran is entitled to a rating in excess of 10 percent between April 1, 2012, and June 25, 2014, and a rating in excess of 30 percent as of June 26, 2014, for hemorrhoids with occasional bleeding and mild fecal leakage.  The 10 percent rating was assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332 and 7336.  See e.g., September 2012 rating decision.  The 30 percent rating was assigned pursuant to only Diagnostic Code 7332.  See October 2014 rating decision.  

The assignment of the 30 percent rating was based on the findings of a June 2014 VA anus and rectum Disability Benefits Questionnaire (DBQ).  The Board notes at this juncture that the date of the examination was June 16, 2014, not June 26, 2014, as noted by the AMC.  The VA examiner who conducted the June 2014 DBQ provided diagnoses of internal and external hemorrhoids and anal/perianal fistula.  The date of diagnosis for the anal/perianal fistula was noted as June 16, 2014.  Current symptoms reported by the Veteran included "seeping" from his anus throughout the day.  The external hemorrhoidectomy in 2012 was noted by the examiner and the examiner also noted that the "seeping" at the Veteran's anus was coming from a surgical remnant of his left hemorrhoidectomy but that the examiner could not determine if the seepage was from an incompletely excised left hemorrhoid or from a draining perianal fistula.  Consultation with general surgery was noted by the examiner to be warranted.  

The Veteran's representative contends that separate ratings for the hemorrhoids and the anal/perianal fistula may be warranted in this case.  See January 2015 post-remand brief.  The Board agrees.  As noted above, however, the RO changed the diagnostic criteria used to evaluate the Veteran's service-connected hemorrhoids with occasional bleeding and mild fecal leakage to Diagnostic Code 7332 alone.  Given the foregoing, and in light of the June 2014 VA examiner's determination that a consult with general surgery was warranted, remanded is needed for another VA examination in order to determine if the seepage reported by the Veteran is from an incompletely excised left hemorrhoid or from a draining perianal fistula.  Updated VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Columbia, South Carolina, VAMC, dated since February 2013.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected hemorrhoids and to determine whether the anal/perianal fistula diagnosed on June 16, 2014, is resulting in the seepage reported by the Veteran or whether the seepage is from an incompletely excised left hemorrhoid.  

In regards to the service-connected hemorrhoids, the examiner should state whether the Veteran currently has hemorrhoids, and if so, state whether the Veteran's hemorrhoids are mild or moderate; whether large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and/or whether there is persistent bleeding with secondary anemia or with fissures.

In regards to the anal/perianal fistula diagnosed on June 16, 2014, if the reported seepage is related to this finding, the examiner should state whether the fistula is a result of the February 2012 hemorrhoidectomy and, if so, whether the fistula is manifested by healed or slight impairment of sphincter control without leakage; impaired sphincter control with constant slight, or occasional moderate leakage; impaired sphincter control with occasional involuntary bowel movements, necessitating wearing of pad; impaired sphincter control with extensive leakage and fairly frequent involuntary bowel movements; and/or complete loss of sphincter control.  

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner for review.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


